                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            January 13, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

JOE ANGEL ACOSTA III,                     §
                                          §
          Petitioner,                     §
VS.                                       §   CIVIL NO. 2:19-CV-8
                                          §
LORIE DAVIS,                              §
                                          §
          Respondent.                     §

                                     ORDER

        The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 37. The Court is also in receipt of Petitioner
Joe Angel Acosta III’s (“Acosta”) Objections to the M&R, Dkt. No. 42.
 I.     Background
        Acosta is incarcerated at the Clements Unit in Amarillo, Texas by the Texas
Department of Criminal Justice – Correctional Institutions Division. Dkt. No. 37.
Acosta filed a habeas corpus petition pursuant to 28 U.S.C. § 2254 on December 28,
2018 that challenged the sufficiency of evidence of his conviction, the effectiveness
of his counsel and the adequacy of the jury charge. Id.; see Dkt. Nos. 1, 28. The
M&R recommends that respondent’s motion for summary judgment be granted and
Acosta’s habeas corpus petition be dismissed as untimely. Dkt. No. 37 at 1. Acosta
filed objections to the M&R. Dkt. No. 42. The Court reviews objected-to portions of a
Magistrate Judge’s proposed findings and recommendations de novo. 28 U.S.C. §
636(b)(1). But if the objections are frivolous, conclusive or general in nature the
court need not conduct a de novo review. Battle v. United States Parole Comm’n, 834
F.2d 419 (5th Cir. 1987).
II.     M&R
      The Magistrate Judge recommends dismissing the case on the grounds that
Acosta’s 2254 petition is untimely by over two years and he is not entitled to



1/3
statutory or equitable tolling. Dkt. No. 37 at 9-10. The Magistrate Judge
determined Acosta’s Article 11.07 applications in Texas state court were dismissed
as non-compliant and therefore did not toll the statute of limitations. Dkt. No. 37 at
10. The Magistrate Judge also determined that Acosta’s previous § 2254 petition did
not toll the limitation period. Id. “Then, two days before the expiration of the
limitation period, rather than filing a compliant Article 11.07 application that
would toll the limitation period, he filed his first § 2254 petition that was
subsequently dismissed without prejudice as a mixed petition that contained
unexhausted claims.” Id. at 11. The M&R concluded with an analysis that
recommends denying Acosta a certificate of appealability because it is not debatable
that his claims are time-barred. Id. at 12.
III.      Objections
       Acosta objects on numerous grounds including an incorrect time period stated by
the M&R, the arbitrary dismissal of his 11.07 application, application of statutory
and equitable tolling, application of Rule 15c, and the improper recommendation of
a denial of a certificate of appealability. Dkt. No. 42. These arguments were also
raised in Acosta’s response to the summary judgment motion. Dkt. No. 36.
       After the issuance of the M&R, Acosta was allowed to supplement his petition.
Dkt. No. 41. The supplemented petition raised many of the objections that Acosta
raised in his objections to the M&R. See Dkt. Nos. 36, 41, 42. In granting the
supplement, the Magistrate Judge considered Acosta’s objections and determined
they do not alter the conclusion of the M&R that his petition should be dismissed as
untimely. Dkt. No. 41.
       First, as to equitable tolling, Acosta’s new arguments regarding his diligence in
       pursuing his rights do not alter the recommendation in the M&R because,
       regardless of diligence, he has failed to show any exceptional circumstance
       warranting equitable tolling. (See D.E. 37 at 10-11); Holland v. Florida, 560 U.S.
       631, 649 (2010). Acosta raised the same arguments under Rhines in his initial §
       2254 proceedings, and the district court adopted the magistrate judge’s
       recommendation that a stay was inappropriate because Acosta had not shown:
       (1) good cause for his failure to exhaust; (2) that his claims were potentially
       meritorious; or (3) that he had not engaged in intentionally dilatory litigation
       tactics. (Case No. 2:16-cv00149, D.E. 27 at 9, D.E. 48 at 2). The district court also


2/3
  adopted the recommendation that, under the circumstances, it was
  inappropriate to dismiss only the unexhausted claims and retain the exhausted
  claims. (Id., D.E. 27 at 16, D.E. 48 at 1). Acosta did not appeal the dismissal of
  his petition.
Dkt. No. 41 at 3.
       After review of Acosta’s supplemented petition, and his objections to the
M&R this Court finds the objections and arguments are frivolous and/or a repetition
of his arguments in response to the motion for summary judgment. See Dkt. Nos.
36, 41, 42. Those arguments have been sufficiently addressed in the M&R and
supplement order. Dkt. No. 37, 41.
       After independently reviewing the record and considering the applicable law,
the Court ADOPTS the M&R in its entirety, Dkt. No 37. The Court OVERRULES
Plaintiff’s objections, Dkt. No. 42. The Court DISMISSES WITH PREJUDICE
Plaintiff’s claims.
       The Court will issue an order of final judgment separately.


       SIGNED this 13th day of January, 2020.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




3/3
